The appellant has filed a petition for a rehearing in this case and has also moved the Court for an order "reinstating and allowing the perfection of the appeal from the orders, rulings, verdict and judgment * * * rendered and entered in the * * * action." The rehearing is asked for upon the ground that the Court "misapprehended the true status of the appeal and overlooked the fact that the transcript of record shows convincingly that the appeal is taken from the final judgment entered on a verdict in which the Court is asked to review and consider a preliminary order, as well as the final judgment." The Court's attention is *Page 442 
directed to the "two notices filed on behalf of the appellant and also to the exceptions taken to the Judge's preliminary order and to his ruling on the trial of the case," as evidences of the petitioner's contention.
In the preparation of its opinion heretofore filed in the case, the Court did not overlook the fact that the appellant had given notice of intention to appeal from the final judgment, but was led to conclude that such appeal had been abandoned, for the reason that the transcript of record contained the statement that "it is from the order of the trial Judge refusing to sustain plaintiff's motion and demurrer that this appeal was taken"; and for the further reason that a reading of appellant's exceptions and of the County Court's order, denying plaintiff's motion to strike and overruling his demurrer, disclosed that the exceptions were taken to that order only. Further, the only statement appearing in the record with reference to the trial was in these words: "The case thereafter came on for trial before the Hon. M.S. Whaley, Judge of the Richland County Court, and a jury during the latter part of May, 1929. Evidence was offered on behalf of the plaintiff and the defendant in support of the allegations contained in the pleadings. Plaintiff also made a motion for a direction of a verdict which, however, was refused. The case was submitted to the jury on the issues as made and the jury found a verdict in behalf of the defendant."
The petitioner states, however, that while the rulings upon which certain testimony was allowed were made at the time the trial Judge filed his order refusing plaintiff's motion, they were given actual application on the trial of the case. Even if this view were accepted as correct, more was necessary, if the appellant desired to bring here for the Court's consideration an appeal from the final judgment, than the mere giving notice of intention to appeal. Such appeal necessarily involves the consideration of errors of law committed in the trial of the case, which might or might not affect the validity of the judgment rendered; and *Page 443 
if, as stated by the petitioner, such errors were committed by the trial Judge in the present case, a statement to that effect should have appeared in the record for appeal, with appropriate exceptions to the Court's ruling made on trial. The record before us, however, contains only what we have already indicated, and this Court correctly held in its opinion that the appeal taken was from the interlocutory order only.
With regard to the petitioner's motion for an order "reinstating and allowing the perfection of the appeal," it is sufficient to say that our very careful examination of all the supporting papers submitted discloses no good reason why the motion should be granted.
The petition for a rehearing is dismissed, and the motion refused and the order staying the remittitur revoked.
MESSRS. JUSTICES COTHRAN, BLEASE, STABLER and CARTER concur.